exhibit1028image1a01.jpg [exhibit1028image1a01.jpg] EXHIBIT 10.28








November 8, 2016*
*Replaces letter dated August 31, 2016, which was revised to correct LTI
compensation information


Gregg Tanner


Dear Gregg:


This letter is to confirm that your position as Chief Executive Officer will
continue through December 31, 2016.  Your scope of duties and responsibilities
as Chief Executive Officer are unaffected through that date.
 
On January 1, 2017, you will continue as a Dean Foods employee and transition
into an interim assignment as Senior Management Advisor.  Here are the terms of
this interim assignment, which, as discussed, is effective from
January 1-May 31, 2017:
 
Base Salary
 
You will be paid $47,083.33 on a semi-monthly basis, less applicable payroll
withholdings and taxes.
 
Incentive Opportunity
 
You will continue to be eligible to earn an incentive as a participant in the
Dean Foods Corporate Short-Term Incentive (STI) Plan.  For 2017, your target
amount is 140% of your base salary, and, following your termination of
employment on May 31, 2017, your STI payment will be paid at target for
January 1-May 31, 2017 ($659,166.67 less applicable payroll withholdings and
taxes).
 
Long Term Incentive Compensation
 
Except for the grant of 34,653 restricted stock units that will be issued
pursuant to your 2007 employment letter on December 1, 2016, you will not
receive additional Long Term Incentive grants under the Dean Foods Long Term
Incentive Program.
 
Paid Time Off (PTO)
 
You will be eligible for ten (10) PTO days during this interim assignment.  PTO
accrued in 2017 but unused before May 31, 2017 will be paid upon separation from
the Company.
 
Benefits Plan
 
You will continue to be eligible to participate in the Dean Foods SmartChoice
Benefits program and the Dean Foods 401(k) Plan, in each case through May 31,
2017.
 


2711 North Haskell Avenue, Suite 3400, Dallas, Texas 75204



--------------------------------------------------------------------------------




Executive Physical
 
You will continue to be eligible for a Company-paid Executive Physical at the
Cooper Institute during this interim assignment.
 
Insider Trading
 
You will continue to be subject to the Company’s Insider Trading Policy,
including all preclearance and reporting requirements applicable to both you and
certain of your family members and affiliates.
 
Executive Severance
 
You will continue to be covered by the Dean Foods Amended and Restated Executive
Severance Pay Plan (the “Executive Severance Plan”) with the Severance Benefits
applicable to the Chief Executive Officer. The Company agrees that termination
of your employment on May 31, 2017, will be a Qualifying Termination under the
Executive Severance Plan.
 
Other Agreements
 
Except as expressly modified above, your other agreements, awards and
arrangements with the Company are unaffected and will continue in accordance
with their terms.
 
Employment Status
 
You will continue to be required to comply with the Dean Foods Code of Ethics as
a condition of employment. Your employment is on an at-will basis.
 
Conclusion
 
Gregg, the Board of Directors and I greatly appreciate your many contributions
and years of valuable service to Dean Foods and look forward to your continued
commitment through May 31, 2017. We thank you for training your successor and
thank you in advance for continuing his training through December 31, 2016 and
assisting with his transition through May 31, 2017.




Best regards,


/s/ JIM TURNER                    
Jim Turner
Chairman of the Board




Agreed and accepted:


/s/ GREGG TANNER        Date: 11/8/2016*
Gregg Tanner                            






